UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6463


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT LEE WINFIELD, JR., a/k/a Tubbs,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert E. Payne, Senior District
Judge. (2:95-cr-00193-REP-1)


Submitted:   June 23, 2016                 Decided:   June 29, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Lee Winfield, Jr., Appellant Pro Se. Joseph Kosky, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia; Stephen David
Schiller, Assistant United States Attorney, Richmond, Virginia;
Howard Jacob Zlotnick, Assistant United States Attorney, Newport
News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert Lee Winfield, Jr., appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   United States v. Winfield, No. 2:95-cr-00193-REP-

1 (E.D. Va. Feb. 22, 2016).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court   and   argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                     2